On Rehearing.
In recognition of the answers made by the Supreme Court to our certified questions, made on April 15, 1953, in cause No. A-4052, and reported in Tex.Sup., 257 S.W.2d 97, our former decree dated Novem*350ber 27, 1952, wherein the judgment of the trial court was reversed and venue adjudged to be in Bowie County is now vacated and set aside.
In pursuance to' the answers of the certified questions, the judgment of the trial court which sustained the plea of privilege is affirmed, and the clerk of the district court is directed to transfer and lodge all court papers in the cause with the district court of Morris County, Texas.